1
2
3
4
5                                  UNITED STATES DISTRICT COURT
6                                 EASTERN DISTRICT OF CALIFORNIA
7                                            FRESNO DIVISION
8
9    TIMOTHY SEAN VINCENT,                                Case No.: 1:17-cv-01578-SAB
10                   Plaintiff,                           ORDER RE STIPULATION FOR AWARD
11                                                        OF ATTORNEY FEES PURSUANT TO THE
     vs.                                                  EQUAL ACCESS TO JUSTICE ACT, 28
12                                                        U.S.C. § 2412(d)
     COMMISSIONER OF SOCIAL SECURITY,
13
                                                          (ECF No. 26)
14
                     Defendant.
15
16           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that attorney fees
17
     under the EAJA in the amount of three-thousand five-hundred dollars ($3,500.00) are awarded to
18
     Plaintiff subject to the terms of the stipulation.
19
20
21                   IT IS SO ORDERED.

22                   Dated:       March 22, 2019
23                                                        UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28



                                                      1
